FINAL REJECTION (REISSUE OF U.S. PATENT 10,027,980)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	5
VI. RESPONSE TO ARGUMENTS	6
VII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)	8
VIII. CLAIM INTERPRETATION – PHRASES NOT INVOKING 35 U.S.C. § 112(f)	38
IX. NOTE ON RECAPTURE	39
X. PRIOR ART CITED HEREIN	40
XI. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	40
XII. ALLOWABLE SUBJECT MATTER	45
XIII. CONCLUSION	46


I. ACKNOWLEDGEMENTS
 	This final Office action addresses U.S. reissue application No. 16/931,265 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is July 16, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 10,027,980 (“Patent Under Reissue”) titled “ADAPTIVELY SUB-SAMPLING LUMA AND CHROMA REFERENCE PIXELS IN INTRA-FRAME PREDICTION FOR VIDEO ENCODING AND DECODING.”   The Patent Under Reissue was filed on January 7, 2016 (“Non-Provisional Filing Date”), and assigned by the Office non-provisional U.S. patent application control number 
 	On April 22, 2021, a non-final Office action was issued (“Apr 2021 Non-Final Rejection”).
 	On July 22, 2021, Applicant submitted a response to the Apr 2021 Non-Final Rejection (“Jul 2021 Response”).
 	On September 16, 2021, a non-final Office action was issued (“Sep 2021 Non-Final Rejection”).
	On February 16, 2022, Applicant submitted a response to the Sep 2021 Non-Final Rejection (“Feb 2022 Response”).
 	This final Office action addresses the Feb 2022 Response.

II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 

 	
III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1-17 are currently pending (“Pending Claims”).
 	Claims 1-17 are currently examined (“Examined Claims”).
  Regarding the Examined Claims and as a result of this Office action:
	Claims 1-15 are allowed.
 	Claims 16-17 are rejected under 35 U.S.C. § 102(a)(2).


V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to application no. PCT/JP2014/068405 (“Parent Application”). To the extent the disclosure of the Parent Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of July 10, 2014, which is the filing date of the Parent Application. 
 	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d) to application no. JP-2013-144726 (“Foreign Application”). To the extent the disclosure of the Foreign Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of a priority date of July 10, 2013, which is the filing date of the Foreign Application. Based upon a review of the Non-Provisional Application and its prosecution history, the Examiner concludes that Applicants have not perfected their claim for foreign priority. See MPEP §214.
 	AIA  Status. Because the Instant Application does not contain a claim having an effective date before March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply. See 35 U.S.C. § 100 (note). In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
VI. RESPONSE TO ARGUMENTS
Claim Objections
(see Feb 2022 Response at p. 15)
 	 In view of Applicant’s amendments to claims 1, 6, 11, 12, 14, and 16, the previous objections to these claims for minor informalities are withdrawn.
 
Claim Rejections Based on Budagavi (U.S. 9,288,500)
(see Feb 2022 Response at pp. 16-18)
 	Applicant traverses the previous § 102 rejections of claims 16 and 17 based on Budagavi (U.S. 9,288,500) for two primary reasons. 
  	First, Applicant asserts Budagavi does not always perform the sub-sampling regardless of an encoding unit (claims 16) or a decoding unit (claims 17), as claimed. In support of this assertion, Applicant notes that Budagavi does not expressly state that sub-sampling is “always” performed – “Budagavi never uses the word ‘always’ . . . nor any other word or qualifier of similar meaning” (see Feb 2022 Response at p. 16). Additionally, Applicant asserts Budagavi does not “provide a comprehensive listing of all example cases when such sampling can occur” (see id. at p. 17). 
 	These arguments are unpersuasive because it is evident from Budagavi’s flowchart at FIG. 10 and the accompanying description that the down-sampling step 1010 is necessarily, i.e., “always,” performed. Notably, step 1010 is not characterized as an optional or contingent step. There is no disclosure in Budagavi that the down-sampling step 1010 may be omitted or skipped for any reason, nor is there any teaching that the execution of step 1010 is contingent upon an independent condition being met, such as an encoding or decoding unit adhering to a predetermined condition.

 	At column 11:29-30, Budagavi states that the down-sampling operation is previously discussed in the specification. As Applicant notes, this discussion can be found at column 9:40-50, which describes the process of down-sampling and provides examples in which the down-sampling by a factor of 2 or 4 is executed. While this passage at column 9:40-50 does not provide a “comprehensive listing of all example cases,” as argued by Applicant, such a comprehensive listing is not required for communicating to those skilled in the art that the down-sampling is performed at every iteration of the method of claim 10, i.e., “always.”  
 	For these reasons, Budagavi is considered to teach always performing the sub-sampling, as claimed.
 	Applicant presents additional remarks regrading inherent anticipation. Those remarks have been considered but are moot since the theory of inherency of disclosure is not relied upon in finding that Budagavi discloses the limitation in question.

 	Second, claims 16 and 17 have been amended to recite that the reference pixel sub-sampling unit is configured to sub-sample “using a local decoded image,” and Applicant asserts that Budagavi does not disclose this added limitation. Specifically, Applicant asserts that there are “no teachings in Budagavi that provide for using a local decoded image in a reference pixel sub-sampling unit that comprises a part of an intra-frame prediction unit” (see id. at p. 18).   


 	For these reasons, the previous rejections of claims 16 and 17 are maintained.


VII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 
	Functional Phrase #1 (claim 1) – an adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode … wherein the adaptive-sub-sampling luma reference pixel sub-sampling unit … further configured to perform the sub-sampling only in a case where an encoding unit is a predetermined smallest encoding unit.

	Functional Phrase #2 (claim 1) – an adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode … wherein … the adaptive-sub-sampling chroma reference pixel sub-sampling unit further configured to perform the sub-sampling only in a case where an encoding unit is a predetermined smallest encoding unit.

	Functional Phrase #3 (claim 1) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit.

	Functional Phrase #4 (claim 1) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit.

	Functional Phrase #5 (claim 6) – an adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode … wherein the adaptive-sub-sampling luma reference pixel sub-sampling unit … further configured to perform the sub-sampling only in a case where a decoding unit is a predetermined smallest decoding unit.


	Functional Phrase #6 (claim 6) – an adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode … wherein … the adaptive-sub-sampling chroma reference pixel sub-sampling unit further configured to perform the sub-sampling only in a case where a decoding unit is a predetermined smallest decoding unit.

	Functional Phrase #7 (claim 6) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit.

	Functional Phrase #8 (claim 6) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit.

	Functional Phrase #9 (claim 11) – a coding-side adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode.

	Functional Phrase #10 (claim 11) – a coding-side adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode.

	Functional Phrase #11 (claim 11) – a coding-side prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the encoding-side adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the encoding-side adaptive-sub-sampling chroma reference pixel acquisition unit.

	Functional Phrase #12 (claim 11) – a coding-side chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block, and the prediction coefficient derived by the encoding-side prediction coefficient derivation unit.

	Functional Phrase #13 (claim 11) – a decoding-side adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on the luma intra prediction mode.

	Functional Phrase #14 (claim 11) – a decoding-side adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode.

	Functional Phrase #15 (claim 11) – a decoding-side prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the decoding-side adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the decoding-side adaptive-sub-sampling chroma reference pixel acquisition unit.

	Functional Phrase #16 (claim 11) – a decoding-side chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the 

	Functional Phrase #17 (claim 12) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode.

	Functional Phrase #18 (claim 12) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode.

	Functional Phrase #19 (claim 12) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit.

 	Functional Phrase #20 (claim 12) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit.

Functional Phrase #21 (claim 13) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode.

	Functional Phrase #22 (claim 13) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode.

	Functional Phrase #23 (claim 13) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit.

	Functional Phrase #24 (claim 13) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit.

	Functional Phrase #25 (claim 14) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode.

Functional Phrase #26 (claim 14) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode.

	Functional Phrase #27 (claim 14) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit.

	Functional Phrase #28 (claim 14) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit.

	Functional Phrase #29 (claim 15) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode.

	Functional Phrase #30 (claim 15) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode.


Functional Phrase #31 (claim 15) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit.

	Functional Phrase #32 (claim 15) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit,

	Functional Phrase #33 (claim 16) – a reference pixel sub-sampling unit configured to sub-sample first reference pixels existing neighboring a luma block corresponding to a chroma prediction target block and second reference pixels existing neighboring the chroma prediction target block, based on an intra prediction mode, using a local decoded image … wherein the reference pixel sub-sampling unit is configured to always perform the sub-sampling regardless of an encoding unit.


	Functional Phrase #34 (claim 16) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel values of the first reference pixels and the pixel values of the second reference pixels.

Functional Phrase #35 (claim 16) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit.

	Functional Phrase #36 (claim 17) – a reference pixel sub-sampling unit configured to sub-sample first reference pixels existing neighboring a luma block corresponding to a chroma prediction target block and second reference pixels existing neighboring the chroma prediction target block, based on an intra prediction mode, using a local decoded image … wherein the reference pixel sub-sampling unit is configured to always perform the sub-sampling regardless of a decoding unit.

	Functional Phrase #37 (claim 17) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel values of the first reference pixels and the pixel values of the second reference pixels.

	Functional Phrase #38 (claim 17) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit.
	

If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general-purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general-purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm 

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
	Functional Phrase #1 (claim 1) – an adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode … wherein the adaptive-sub-sampling luma reference pixel sub-sampling unit … further configured to perform the sub-sampling only in a case where an encoding unit is a predetermined smallest encoding unit
 	– corresponds to Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 21A is a subsampling of luma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.
 
	Functional Phrase #2 (claim 1) – an adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode … wherein … the adaptive-sub-
	– corresponds to Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 22A is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.
  .

	Functional Phrase #3 (claim 1) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit
	– corresponds to Prediction Coefficient Derivation Unit 23 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 23 is disclosed as equations 2 and 3 in column 3 of the Patent Under Reissue.

Functional Phrase #4 (claim 1) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit
	– corresponds to Chroma Linear Prediction Unit 24 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 24 is disclosed as equation 1 in column 2 of the Patent Under Reissue.


	Functional Phrase #5 (claim 6) – an adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode … wherein the adaptive-sub-sampling luma reference pixel sub-sampling unit … further configured to perform the sub-sampling only in a case where a decoding unit is a predetermined smallest decoding unit
	– corresponds to Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 21A is a subsampling of luma pixels 

	Functional Phrase #6 (claim 6) – an adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode … wherein … the adaptive-sub-sampling chroma reference pixel sub-sampling unit further configured to perform the sub-sampling only in a case where a decoding unit is a predetermined smallest decoding unit
	– corresponds to Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 22A is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #7 (claim 6) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit
	– corresponds to Prediction Coefficient Derivation Unit 23 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the 

	Functional Phrase #8 (claim 6) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit
	– corresponds to Chroma Linear Prediction Unit 24 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 24 is disclosed as equation 1 in column 2 of the Patent Under Reissue.

	Functional Phrase #9 (claim 11) – a coding-side adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode
	– corresponds to Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 21A is a subsampling of luma pixels 

	Functional Phrase #10 (claim 11) – a coding-side adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode
	– corresponds to Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 22A is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #11 (claim 11) – a coding-side prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the encoding-side adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the encoding-side adaptive-sub-sampling chroma reference pixel acquisition unit
	– corresponds to Prediction Coefficient Derivation Unit 23 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the 

	Functional Phrase #12 (claim 11) – a coding-side chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block, and the prediction coefficient derived by the encoding-side prediction coefficient derivation unit
	– corresponds to Chroma Linear Prediction Unit 24 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 24 is disclosed as equation 1 in column 2 of the Patent Under Reissue.

	Functional Phrase #13 (claim 11) – a decoding-side adaptive-sub-sampling luma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on the luma intra prediction mode
	– corresponds to Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the 

	Functional Phrase #14 (claim 11) – a decoding-side adaptive-sub-sampling chroma reference pixel sub-sampling unit configured to sub-sample reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode
	– corresponds to Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 22A is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #15 (claim 11) – a decoding-side prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel value acquired by the decoding-side adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the decoding-side adaptive-sub-sampling chroma reference pixel acquisition unit
	– corresponds to Prediction Coefficient Derivation Unit 23 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the 

	Functional Phrase #16 (claim 11) – a decoding-side chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the decoding-side prediction coefficient derivation unit
	– corresponds to Chroma Linear Prediction Unit 24 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 24 is disclosed as equation 1 in column 2 of the Patent Under Reissue.

	Functional Phrase #17 (claim 12) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2); the algorithm for performing the claimed function is a subsampling of luma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

Functional Phrase #18 (claim 12) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2); the algorithm for performing the claimed function is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #19 (claim 12) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit
	– corresponds to the algorithmic steps executed by the Prediction Coefficient Derivation Unit 23 (FIG. 2); the algorithm for performing the claimed function is disclosed as equations 2 and 3 in column 3 of the Patent Under Reissue.

 	Functional Phrase #20 (claim 12) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit


	Functional Phrase #21 (claim 13) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2); the algorithm for performing the claimed function is a subsampling of luma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.


	Functional Phrase #22 (claim 13) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2); the algorithm for performing the claimed function is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #23 (claim 13) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-
	– corresponds to the algorithmic steps executed by the Prediction Coefficient Derivation Unit 23 (FIG. 2); the algorithm for performing the claimed function is disclosed as equations 2 and 3 in column 3 of the Patent Under Reissue.

	Functional Phrase #24 (claim 13) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit
	– corresponds the algorithmic steps executed by the Chroma Linear Prediction Unit 24 (FIG. 2); the algorithm for performing the claimed function is disclosed as equation 1 in column 2 of the Patent Under Reissue.

	Functional Phrase #25 (claim 14) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2); the algorithm for performing the claimed function is a subsampling of luma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

Functional Phrase #26 (claim 14) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2); the algorithm for performing the claimed function is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #27 (claim 14) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit
	– corresponds to the algorithmic steps executed by the Prediction Coefficient Derivation Unit 23 (FIG. 2); the algorithm for performing the claimed function is disclosed as equations 2 and 3 in column 3 of the Patent Under Reissue.

	Functional Phrase #28 (claim 14) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit


	Functional Phrase #29 (claim 15) – a first step in which the adaptive-sub-sampling luma reference pixel subsampling unit sub-samples reference pixels existing neighboring a luma block corresponding to a chroma prediction target block based on a luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2); the algorithm for performing the claimed function is a subsampling of luma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #30 (claim 15) – a third step in which the adaptive-sub-sampling chroma reference pixel subsampling unit sub-samples reference pixels existing neighboring the chroma prediction target block based on the luma intra prediction mode
	– corresponds to the algorithmic steps executed by the Adaptive-Thinning Chroma Reference Acquisition Unit 22A (FIG. 2); the algorithm for performing the claimed function is a subsampling of chroma pixels according to one of the subsampling methods illustrates in FIGS. 3-7 of the Patent Under Reissue.

	Functional Phrase #31 (claim 15) – a fifth step in which the prediction coefficient derivation unit derives a prediction coefficient using the pixel value acquired by the adaptive-sub-sampling luma reference pixel acquisition unit and the pixel value acquired by the adaptive-sub-sampling chroma reference pixel acquisition unit


	Functional Phrase #32 (claim 15) – a sixth step in which the chroma linear prediction unit linearly predicts a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit
	– corresponds the algorithmic steps executed by the Chroma Linear Prediction Unit 24 (FIG. 2); the algorithm for performing the claimed function is disclosed as equation 1 in column 2 of the Patent Under Reissue.

	Functional Phrase #33 (claim 16) – a reference pixel sub-sampling unit configured to sub-sample first reference pixels existing neighboring a luma block corresponding to a chroma prediction target block and second reference pixels existing neighboring the chroma prediction target block, based on an intra prediction mode, using a local decoded image … wherein the reference pixel sub-sampling unit is configured to always perform the sub-sampling regardless of an encoding unit
	– corresponds to Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the 

	Functional Phrase #34 (claim 16) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel values of the first reference pixels and the pixel values of the second reference pixels
	– corresponds to Prediction Coefficient Derivation Unit 23 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 23 is disclosed as equations 2 and 3 in column 3 of the Patent Under Reissue.

	Functional Phrase #35 (claim 16) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit
	– corresponds to Chroma Linear Prediction Unit 24 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the 

	Functional Phrase #36 (claim 17) – a reference pixel sub-sampling unit configured to sub-sample first reference pixels existing neighboring a luma block corresponding to a chroma prediction target block and second reference pixels existing neighboring the chroma prediction target block, based on an intra prediction mode, using a local decoded image … wherein the reference pixel sub-sampling unit is configured to always perform the sub-sampling regardless of a decoding unit
	– corresponds to Adaptive-Thinning Luma Reference Acquisition Unit 21A (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 21A is a subsampling of luma and chroma pixels according to one of the subsampling methods illustrated in FIGS. 10-14 of the Patent Under Reissue.

	Functional Phrase #37 (claim 17) – a prediction coefficient derivation unit configured to derive a prediction coefficient using the pixel values of the first reference pixels and the pixel values of the second reference pixels
	– corresponds to Prediction Coefficient Derivation Unit 23 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, 

	Functional Phrase #38 (claim 17) – a chroma linear prediction unit configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit
	– corresponds to Chroma Linear Prediction Unit 24 (FIG. 2), which is not disclosed as having any particular physical structure. By all accounts, this unit corresponds to a computer-implemented means-plus-function limitation such as a processor executing a program, i.e., software, (see Patent Under Reissue at column 21:40-63); the algorithm for performing the claimed function of the Unit 24 is disclosed as equation 1 in column 2 of the Patent Under Reissue.

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


VIII. CLAIM INTERPRETATION – PHRASES NOT INVOKING 35 U.S.C. § 112(f)
The following functional phrases are determined to not invoke § 112(f):

	In claim 1:	an adaptive-sub-sampling luma reference pixel acquisition unit configured to acquire a pixel value of a reference pixel after the sub-sampling performed by the adaptive-sub-sampling luma reference pixel sub-sampling unit; and 	
	 	an adaptive-sub-sampling chroma reference pixel acquisition unit configured to acquire a pixel value of a reference pixel after the sub-sampling performed by the adaptive-sub-sampling chroma reference pixel subsampling unit.

 	Similar “acquisition” units and/or steps are recited in claims 6 and 11-17. 

 	These functional phrases are not considered to invoke § 112(f) because the phrases recite sufficient structure for performing the entire claimed function. Specifically, the phrases recite the function of acquiring a pixel value that was calculated by a sub-sampling unit. This function is tantamount to merely receiving (“acquiring”) inputted data. Since receiving data is a basic function of general-purpose computing devices, such devices are inherently capable of executing this function without being specially programmed to do so. 
           Under Federal Circuit precedent, if a disputed claim term does not employ the word “means,” a presumption arises that the term is not a means-plus-function term. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348-49 (Fed. Cir. 2015). The challenger can rebut that presumption by demonstrating that a person of ordinary skill in the art would not understand the term to have sufficiently definite meaning as a name for structure. See id. at 1349. The else recites function without reciting sufficient structure for performing that function (emphasis added). Id. 
            “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general-purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). “A microprocessor or general-purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.”  See id. 
 	Accordingly, the functional phrases directed to “acquisition” units or steps do not invoke § 112(f) and are interpreted according to their broadest reasonable interpretations.


IX. NOTE ON RECAPTURE
 	During the prosecution of the Patent Under Reissue, Applicant amended claims 1, 7, and 13-17 (now patent claims 1, 6, and 11-15) to indicate that the sub-sampling is performed only in a case where an encoding unit is a predetermined smallest encoding unit. See Non-Provisional Application (14/990,602), Claim Amendments dated 11/9/2017. In response to these amendments, the Examiner issued an Ex Parte Quayle action and subsequently a Notice of Allowance and Fees Due. 
 	Accordingly, the limitations directed to sub-sampling being performed only in a case where an encoding unit is a predetermined smallest encoding unit are considered surrender-generating limitations. With the introduction of claims 16 and 17 in the Instant Application, these et seq. of the Patent Under Reissue. By contrast, original patent claims 1-15 are directed to the first disclosed embodiment, which is discussed at column 16:36 et seq. 
 	Since claims 16 and 17 include overlooked aspects of the invention that are directed to a distinct embodiment, these claims are not considered to improperly recapture surrendered subject matter.

 	
X. PRIOR ART CITED HEREIN
 	The following prior art patents are cited herein:
 	U.S. Patent 9,307,237 (“Liu”); and
 	U.S. 9,288,500 (“Budagavi”).


XI. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


	Claims 16 and 17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Budagavi (U.S. 9,288,500).1
  	Regarding claim 16, Budagavi discloses a video encoding device (FIG. 3) that codes a video image configured to include a plurality of color components, comprising:
 	an intra-frame prediction unit (324) configured to perform intra-frame prediction,
the intra-frame prediction unit including:
 		a reference pixel sub-sampling unit (1010, FIG. 10) configured to sub-sample first reference pixels existing neighboring a luma block corresponding to a chroma prediction target block and second reference pixels existing neighboring the chroma prediction target block, based on an intra prediction mode, using a local decoded image (i.e., based on the LM prediction mode 1000, neighboring luma and chroma pixels are downsampled; note that at column 9:40-47, Budagavi teaches downsampling by a factor of 2, which corresponds to a disclosed way of sub-sampling at FIG. 6 of the Patent Under Reissue; also, as shown in FIG. 3, a decoded image that has been reconstructed via blocks 310, 312, and 314 is combined with intra-predicted image data before being input to the intra prediction unit 324);
  		a reference pixel acquisition unit (1010, FIG. 10) configured to acquire pixel values of the first reference pixels and the second reference pixels after the sub-sampling performed by the reference pixel sub-sampling unit (i.e., downsampled pixel values are acquired after the neighboring reference luma/chroma pixels have been downsampled);

  		a chroma linear prediction unit (1016, FIG. 10) configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit (i.e., the predicted value of a chroma pixel is obtained as claimed – see column 11:35-39; note that Budagavi linearly predicts a predictive pixel according to equation 1 at column 3, which equation substantially corresponds to the same manner in which predictive pixels are derived by the Patent Under Reissue by equations 1 at column 2),
  		wherein the reference pixel sub-sampling unit is configured to always perform
the sub-sampling regardless of an encoding unit (i.e., downsampling at block 1010 is always performed regardless of how large the encoding unit is).
 	[Note that the claimed “units” are disclosed as being implemented in software (see the Patent Under Reissue at column 21:40-63). Accordingly, the units are interpreted as discrete functions executed by a computer according to a programmed algorithm, as opposed to physical units have discrete hardware structures. Budagavi anticipates the claimed units because Budagavi 

 	Regarding claim 17, Budagavi discloses a video decoding device (FIG. 4) that decodes a video image configured to include a plurality of color components, comprising:
 	an intra-frame prediction unit (414) further configured to perform intra-frame prediction,
the intra-frame prediction unit including:
 		a reference pixel sub-sampling unit (1010, FIG. 10) configured to sub-sample first reference pixels existing neighboring a luma block corresponding to a chroma prediction target block and second reference pixels existing neighboring the chroma prediction target block, based on an intra prediction mode (i.e., based on the LM prediction mode 1000, neighboring luma and chroma pixels are downsampled; note that at column 9:40-47, Budagavi teaches downsampling by a factor of 2, which corresponds to a disclosed way of sub-sampling at FIG. 6 of the Patent Under Reissue);
 		a reference pixel acquisition unit (1010, FIG. 10) configured to acquire pixel values of the first reference pixel and the second reference pixels after the sub-sampling performed by the reference pixel sub-sampling unit (i.e., downsampled pixel values are acquired after the neighboring reference luma/chroma pixels have been downsampled);
 		a prediction coefficient derivation unit (1012, FIG. 10) configured to derive a prediction coefficient using the pixel values of the first reference pixels and the pixel values of the second reference pixels (i.e., prediction coefficients alpha and beta are derived using the values of the reference pixels; note that Budagavi derives alpha and beta coefficients according to equations 3 and 4 at column 3, which equations substantially correspond to the same manner 
 		a chroma linear prediction unit (1016, FIG. 10) configured to linearly predict a predictive pixel value of each pixel constituting the chroma prediction target block, using a local decoded pixel value of the luma block corresponding to the chroma prediction target block and the prediction coefficient derived by the prediction coefficient derivation unit (i.e., the predicted value of a chroma pixel is obtained as claimed – see column 11:35-39; note that Budagavi linearly predicts a predictive pixel according to equation 1 at column 3, which equation substantially corresponds to the same manner in which predictive pixels are derived by the Patent Under Reissue by equations 1 at column 2),
 		wherein the reference pixel sub-sampling unit is configured to always perform
the sub-sampling regardless of a decoding unit (i.e., downsampling at block 1010 is always performed regardless of how large the encoding unit is).
	[Note that the claimed “units” are disclosed as being implemented in software (see the Patent Under Reissue at column 21:40-63). Accordingly, the units are interpreted as discrete functions executed by a computer according to a programmed algorithm, as opposed to physical units have discrete hardware structures. Budagavi anticipates the claimed units because Budagavi teaches implementing the claimed functions in the same manner, viz., via software, hardware, or both – see Budagavi at column 13:35-53.] 


XII. ALLOWABLE SUBJECT MATTER
 	Claims 1-15 are allowed for the reasons previously given in Section VI of the Sep 2021 Non-Final Rejection, reproduced below for convenience:

Claim Rejections Based on Liu (U.S. 9,307,237)
(see Jul 2021 Response at pp. 15-17)
 	Applicant traverses the previous claim rejections based on Liu (U.S. 9,307,237). In particular, Applicant divides the claims into two groups: Independent claims 1, 6, and 11-15 (Group 1); and Independent claims 16 and 17 (Group 2).
 	For Group 1, Applicant alleges the claims distinguish from Liu because Liu does not disclose that the subsampling of luma reference pixels and chroma reference pixels is performed “only in a case where an encoding unit is a predetermined smallest encoding unit.” This argument is persuasive. After further consideration, it does not appear that Liu performs the subsampling of luma and chroma reference pixels only when the encoding unit is a predetermined smallest encoding unit. 
 	In the context of High Efficiency Video Coding (HEVC), a largest coding unit (LCU) is used as the base unit for block-based encoding and is similar to the “macroblock” of conventional video encoding algorithms. Whereas the conventional macroblock was typically 16x16 pixels, the LCU can be larger, such as 32x32 or 64x64 pixels. The LCU can be partitioned into coding units (CUs)—which correspond to the claimed “encoding units.” An encoding unit (or “CU”) is a square block of pixels within an LCU, and the CUs may be of different sizes. For reference, see Budagavi (U.S. 9,288,500) at column 2:52—3:11.
 	The claims of Group 1 (corresponding to the first disclosed embodiment) recite that subsampling is only performed in the case where an encoding unit is a predetermined smallest 
 	Liu does not appear to disclose or suggest this limitation. Accordingly, the previous rejections of the Group 1 claims are withdrawn.


XIII. CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  

  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Budagavi has a non-provisional filing date of May 11, 2012, and an earliest effective date of May 12, 2011, because it appears that Budagavi’s specification is supported by the disclosure of the provisional application 61/485,381—a copy of which has been attached to this Office action.